EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of CPI Aerostructures, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission (the “Report”), the undersigned, in the capacities and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Dated:March 23, 2010 CPI AEROSTRUCTURES, INC. (Registrant) By: /s/ Edward J. Fred Edward J. Fred Chief Executive Officer, President and Director Dated:March 23, 2010 CPI AEROSTRUCTURES, INC. (Registrant) By: /s/ Vincent Palazzolo Vincent Palazzolo Chief Financial Officer and Secretary
